Citation Nr: 1613884	
Decision Date: 04/05/16    Archive Date: 04/13/16

DOCKET NO.  10-36 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for hypertension.  

2.  Entitlement to service connection for a bladder disorder to include cancer claimed as the result of herbicide exposure.  

3.  Entitlement to service connection for a skin disorder to include lesions on the face and the back, melanoma, and carcinoma claimed as the result of herbicide exposure.  

4.  Entitlement to service connection for a recurrent lung disorder to include spots on the lungs claimed as the result of herbicide exposure.  

5.  Entitlement to a disability evaluation in excess of 50 percent for the Veteran's posttraumatic stress disorder (PTSD) for the period prior to October 6, 2014.  

6.  Entitlement to a disability evaluation in excess of 70 percent for the Veteran's PTSD for the period on and after October 6, 2014.  

7.  Entitlement to a total rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	J. Blair, Attorney


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from September 1965 to September 1967.  The Veteran served in the Republic of Vietnam.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Huntington, West Virginia, Regional Office (RO) which established service connection for PTSD; assigned a 30 percent evaluation for that disability; effectuated the award as of October 29, 2007; and denied service connection for hypertension, bladder cancer, a skin disorder to include lesions of the face and the back, melanoma, and carcinoma, and a lung disorder to include spots on the lungs.  In June 2010, the RO increased the initial evaluation for the Veteran's PTSD from 30 to 50 percent.  In March 2013, the Board determined that the issue of a TDIU had been raised and remanded that issue and the remaining issues on appeal to the RO for additional action.  

In March 2015, the RO increased the evaluation for the Veteran's PTSD from 50 to 70 percent and effectuated the award as of October 6, 2014.  The Board has reviewed both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of the Veteran's appeal should take into consideration the existence of this electronic record.  

The Board has reframed the issues on appeal in accordance with the United States Court of Appeals for Veterans Claims' (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).  

The issues of service connection for a bladder disorder, a skin disorder, and a lung disorder; the evaluation of the Veteran's PTSD; and a TDIU are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  


FINDING OF FACT

Hypertension originated during active service.


CONCLUSION OF LAW

The criteria for service connection for hypertension have been met. 38 U.S.C.A. §§ 11101, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and to Assist

In Pelegrini v. Principi, 18 Vet. App. 112   (2004), the Court held that a Veterans Claims Assistance Act of 2000 (VCAA) notice, as required by 38 U.S.C.A. § 5103, must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate his claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  In this decision, the Board grants service connection for hypertension.  As such, no discussion of VA's duties to notify and to assist is necessary as to that issue.  


II.  Service Connection for Hypertension

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).  

The report of the Veteran's September 1967 physical examination for service separation states that he exhibited a blood pressure reading of 140/90.  A diagnosis of hypertension was not advanced.  

The report of an October 2014 VA hypertension examination states that the Veteran was diagnosed with hypertension.  The examiner observed that the Veteran's "9/5/67 separation examination revealed [a blood pressure reading] of 140/90."  The VA physician concluded that, "[t]herefore, at least as likely as not the Veteran's essential [hypertension] started in 1967."  

The Veteran exhibited an elevated blood pressure reading at his physical examination for service separation.  On VA examination, the Veteran was diagnosed with hypertension.  A VA physician determined that the Veteran's hypertension was initially manifested during active service.  Given such findings and in the absence of any persuasive evidence to the contrary, the Board concludes that service connection for hypertension is warranted.  


ORDER

Service of hypertension is granted.  


REMAND

All Issues

A July 2015 written statement from the Veteran's spouse states that the Veteran was in receipt of Social Security Administration (SSA) benefits.  Documentation of the Veteran's SSA award of disability benefits, if any, and the evidence considered by the SSA in granting or denying the Veteran's claim is not of record.  The Court has clarified that the VA's duty to assist the Veteran includes an obligation to obtain the records from the SSA.  Masors v. Derwinski, 2 Vet. App. 181, 187-188 (1992).  

Clinical documentation dated after October 2014 is not of record.  VA should obtain all relevant VA and private treatment records which could potentially be helpful in resolving the Veteran's claims.  See Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

TDIU

Service connection has been established for hypertension above.  Entitlement to a TDIU requires an accurate assessment of the impairment associated with all the Veteran's service-connected disabilities.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to all treatment of his claimed recurrent bladder, skin, and lung disorders and service-connected PTSD after October 2014, including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, the RO should contact all identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the record.  

If any identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2015).  

2.  Associate with the record any VA clinical documentation not already of record pertaining to treatment of the Veteran, including that provided after October 2014.  

3.  Contact the SSA and request that it provide documentation of the Veteran's award of disability benefits or the denial thereof and copies of all records developed in association with the decision for incorporation into the record.  

4.  Then readjudicate the remaining issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and his attorney should be provided a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the Veteran's claims for benefits, to include a summary of the evidence considered, since the issuance of the last SSOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


